Citation Nr: 0531215	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-25 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to accrued benefits.

2.  Entitlement to monetary benefits based on equitable 
relief.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1944 to July 1946.  
He died in October 1972.  The appellant is his son.

This appeal to the Board of Veterans Appeals (Board) arises 
from a February 2002 RO decision that denied the appellant 
accrued benefits, as well as monetary benefits based on 
equitable relief.  He filed a Notice of Disagreement in May 
2002, and testified at a hearing before a Decision Review 
Officer at the RO in October 2003; a transcript of the 
hearing is of record.  The RO issued a Statement of the Case 
(SOC) in July 2003, and the appellant filed a Substantive 
Appeal in September 2003.  The RO issued a Supplemental SOC 
in February 2004.

In May 2005, the Board remanded this matter to the RO to 
afford the appellant a Board hearing at the RO.  In August 
2005, the appellant testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  At the time of the veteran's death in October 1972, he 
had not established entitlement to service connection for any 
disability.  



3.  During her lifetime, the appellant's mother (the 
veteran's deceased spouse) had not established entitlement to 
dependency and indemnity compensation (DIC) or any other 
periodic monetary benefit that was due and unpaid to the 
veteran at the time of his death.

4.  The appellant (the veteran's son) has not been recognized 
as the helpless child of the veteran.

5.  There exists no legal authority based on the laws 
pertaining to accrued benefits for the VA to pay any such 
accrued benefits to the appellant based on any potential 
entitlement of his mother.


CONCLUSIONS OF LAW

1.  The appellant's claim for accrued benefits is without 
legal merit. 38 U.S.C.A. § 5121 (West 2002).

2.  The Board does not have legal authority to grant 
equitable relief.  38 U.S.C.A. § 503 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In this case, the appellant has been notified of the reasons 
for the denial of the claims, and afforded an opportunity to 
present evidence and argument in connection with them.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claims on appeal lack legal merit; hence, the 
duties to notify and assist imposed by the VCAA are not 
applicable in this appeal.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

II.  Accrued Benefits

Upon the death of a veteran, periodic monetary benefits under 
laws administered by the VA to which he was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at the date of death ("accrued 
benefits") and due and unpaid for a period not to exceed 2 
years shall be paid to his spouse or children.  38 U.S.C.A. 
§ 5121(a).  Applications for accrued benefits must be filed 
within        1 year after the date of death.  38 U.S.C.A. 
§ 5121(c).

In this case, the appellant requests payment of any accrued 
benefits to which his deceased mother (the veteran's spouse, 
who, according to the appellant, died in 2000) was entitled 
by virtue of DIC to which she would have been entitled, or 
any other periodic monetary benefit that was due and unpaid 
to the veteran at the time of his death.  He states that the 
veteran died of a service-connected illness, and that his 
mother thus would have been entitled to DIC had she applied 
for DIC during her lifetime.  He offered testimony to this 
effect in May 2003 and August 2005.

However, appellate review discloses that the veteran was not 
service connected for any disability at the time of his 
death, nor had the appellant's mother, during her lifetime, 
filed a claim for or established entitlement to DIC or any 
other periodic monetary benefit that was due and unpaid to 
the veteran at the time of his death.  The veteran also had 
no claim for VA benefits pending at the time of his death.  
In Zevalkink v. Brown, 102 F. 3d 1236 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that a surviving spouse's accrued benefits claim is 
derivative of a veteran's claim: she can only receive accrued 
benefits based on existing ratings and decisions, or from a 
veteran's claim that was pending at the time of his death.  

Not only was the appellant's current claim received in 
February 2002, over 29 years after the veteran's death in 
October 1972, the legal authority governing accrued benefits 
simply do not authorize any payment to the ; there exists no 
legal authority based on the laws pertaining to accrued 
benefits for the VA to pay any such accrued benefits to the 
appellant (the veteran's son) based on any potential 
entitlement of his mother (the veteran's deceased spouse).  
The facts also do not establish that the appellant is a 
helpless child of the veteran (i.e., on who was and remains 
permanently incapable of self-support by reason of mental or 
physical defect since the date of attaining the age of 18 
years).  See 38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. 
§§ 3.57(a)(1)(ii), 3.356 (2005).  

Under these circumstances, there is no legal authority for VA 
to award the appellant accrued benefits.  Where, as here, the 
law and not the evidence is dispositive of the appellant's 
claim, the claim must be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Equitable Relief

If the VA Secretary determines that benefits administered by 
the VA have not been provided by reason of administrative 
error on the part of the Federal Government or any of its 
employees, he may provide such relief on account of such 
error as he determines equitable, including the payment of 
moneys to any person whom he determines is equitably entitled 
thereto.  38 U.S.C.A. § 503(a).  If the VA Secretary 
determines that a veteran, surviving spouse, his child, or 
other person has suffered loss as a consequence of reliance 
upon a VA determination of eligibility or entitlement to 
benefits, without knowledge that it was erroneously made, he 
may provide such relief on account of such error as he 
determines is equitable, including the payment of moneys to 
any person whom he determines is equitably entitled thereto.  
38 U.S.C.A. § 503(b).    

In written argument dated in October 2001, the appellant 
argued that his mother, the veteran's deceased spouse, was 
rightfully and undeniably due DIC during her lifetime, but 
was denied such benefits due to an unfortunate string of 
administrative errors.  He asserts that she was eligible for 
and would have received DIC if she had applied for it, but 
that she had perhaps been unintentionally misled and 
dissuaded by VA officials from filing such claim, and the VA 
failed to notify her of changes in the law that occurred in 
1984 that would have moved her to apply for such benefit, as 
a result of which he requests equitable relief under the 
provisions of     38 U.S.C.A. § 503.  He offered testimony to 
this effect in May 2003 and August 2005.

As indicated above, the record shows that, during her 
lifetime, the appellant's mother never filed a claim for DIC, 
and that VA never denied such claim.  While a change in the 
law may have provided a basis for entitlement to such 
benefit, a change in the law does not constitute 
administrative error.  The record also contains no evidence 
that any VA official misled or sought to dissuade the 
veteran's mother from filing a claim for DIC during her 
lifetime.

As to the appellant's contention that VA failed to notify the 
veteran's spouse of changes in the law that would have moved 
her to apply for DIC during her lifetime, the Board notes 
that VA does not have a duty to provide veterans and their 
dependents with personal notice of eligibility for benefits.  
Hill v. Derwinski, 2 Vet. App. 451 (1991).  Although VA does 
have a duty to assist a claimant in developing the facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by VA.  
38 U.S.C.A. § 5107(a) (West 2002).  To the extent 
practicable, the VA does make every effort to identify and 
notify claimants of the potential entitlement to benefits.  
Nevertheless, the VA is under no legal obligation to 
individually notify every potential claimant of his possible 
entitlement to VA benefits.  Although it is unfortunate that 
the appellant and his mother did not learn of their potential 
entitlement to VA benefits by virtue of a 1984 change in the 
law, their lack of awareness does not provide a legal basis 
for the award of DIC.     

While the appellant's contentions are addressed above, the 
Board finds its significant to note that, regardless of the 
appellant's assertions, the Board is without legal authority 
to grant the appellant the relief he seeks.  While equitable 
relief is within the discretion of the VA Secretary, the 
Board does not have authority to award it.  See Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  As there is no legal 
basis for the grant of the benefit sought, the claim for 
monetary benefits based on equitable relief must be denied.  
Where, as here, the law and not the evidence is dispositive 
of the appellant's claim, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis, 6 Vet. App. at 430.


ORDER

Accrued benefits are denied.

Monetary benefits based on equitable relief are denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


